            Case 8:21-cv-02273-GLS Document 1 Filed 09/03/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

CHERYL RUTKOWSKI,
7918 Central Park Circle
Alexandria, VA 22309,

                Plaintiff,
v.                                                  CIVIL ACTION NO.: ___________________

REGENCY MANAGEMENT SERVICES,
LLC,
7900 Cedarville Road
Brandywine, MD 20613,

       Serve On:
       Paul J. Schwab, III
       101 East Chesapeake Avenue
       5th Floor
       Baltimore, MD 21286

               Defendant.

                             COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Cheryl Rutkowski (“Plaintiff” or “Ms. Rutkowski”) files this Complaint against

Defendant Regency Management Services, LLC (“Defendant” or “Regency”) under Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., the Maryland Fair

Employment Practices Act (“FEPA”), Md. Code, State Gov’t § 20-601, et seq., and Maryland

common law for damages arising from the unlawful discrimination and hostile work environment

in her employment on the basis of Ms. Rutkowski’s sex and retaliation following her complaints

regarding said discrimination, including her unlawful discharge.

                                       I.      PARTIES

       1.      Plaintiff Cheryl Rutkowski is domiciled in the Commonwealth of Virginia and is a

citizen of the Commonwealth of Virginia.
